DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to application filed September 01, 2020.
Claims 1-8 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20100325623 A1) in view of Kinugawa (US 20030193406 A1).
As to claim 1, Ikeda discloses a program identification method for identifying an application program that is stored in a terminal device coupled to a robot system and that is used for teaching work on an operation of a robot provided in the robot system – (e.g., software or application program store on the terminal or host for updating software or program of a robot control device of robot system;  teaching pendant 22  of Fig. 2– see at least 0002, 0003, Fig. 1, Fig. 2, and associated text), the method comprising: 
acquiring program information corresponding to the application program from the terminal device – (e.g., providing software or program update on the terminal or host for updating on the appropriate control device of robot system – see at least 0002-0004, Fig. 1, Fig. 2, and associated text).
It is to note that while Ikeda disclose providing software update from external terminal device or host to the control devices of robot system but Ikeda does not explicitly disclose; however, Kinugawa, in an analogous art, discloses comparing the program information with first information stored in the robot system and thus identifying whether the application program is a first application program corresponding to the first information or not – (e.g., updating software of  construction machine 56 (control device of robot) via information rewrite apparatus 50 (terminal device) via judgment step s35 (comparing) version number (first information) of the (construction machine 56) with version number (program information) of information rewrite apparatus 50 as such,
First, an inquiry signal is output from the number inquiry means 512 to the single construction machine 56, and the inquiry of the version number of control information stored in the memory 584 is carried out (Step S31). This inquiry is carried out after an apparatus number for specifying the single construction machine 56 out of a plurality of construction machines 56 is input from the input section 503 whereby the construction machine 56 designated by a call signal output from the call means 510 is called, and discrimination information transmitted from the construction machine 56 is collated by the ID collation means 511 accordingly.
Subsequently, version number information transmitted from the construction machine 56 through the base station 52 is received (Step S33). Judgement is made by the number collation means 513 if the version number received coincides with the latest version number (Step S35). Prior to the said judgement, control information of the latest version is read together with the version number from the recording medium mounted on the read apparatus 504 and stored in the RAM 509, and the version number stored in the RAM 509 is collated with the version number received.
Then, when the judgement is denied in Step S35, judgement is made that control information of the latest version is not taken into the construction machine 56, and control information of the latest version taken into the RAM 509 is transmitted by instructions from the transmission instructions means 514 (Step S37).
Thereafter, when updating of the latest version by control information is completed, whether or not the updating completion signal transmitted from the construction machine 56 is received is discriminated by a updating completion conformation means (Step S39). When this judgement is affirmed, the updating operation with respect to the construction machine 56 designated is terminated, whereas when the judgement is denied, one stands-by till the judgement is affirmed. When in Step S35, the judgement is affirmed, judgement is made that control information of the latest version has been already taken into the construction machine 56 designated to complete the updating operation with respect to the construction machine 56. Thereby, useless updating operation need not be carried out, and the updating operation can be carried out effectively. – See Kinugawa at least Fig. 4, Fig. 5,0006,  0085-0088, and associated text.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate judgment step as seen in Kinugawa into software updating of Ikeda for further optimize updating via saving time as seen in Kinugawa (e.g., 0006 and 0008).
As to claim 2, modified Ikeda with Kinugawa discloses wherein the first information includes a name, ID information, or version information of the first application program – (e.g., version number information from the control information of the construction machine 56 – See Kinugawa, at least Fig. 4, Fig. 5,0006,  0085-0088, and associated text).  
As to claim 3, modified Ikeda with Kinugawa discloses further comprising performing communication via a network and updating the first information -- see Kinugawa, at least Fig. 4,  FIG. 5, 0070, 0087-0088, and associated text.
As to claim 4, modified Ikeda with Kinugawa discloses further comprising causing a teaching operator to choose whether to download the first application program or not, when the application program is identified as not the first application program – (e.g., incorporate judgment step as seen in Kinugawa – See Kinugawa at least Fig. 4, Fig. 5,0006,  0085-0088, and associated text, into software updating of Ikeda for further allow an operator of a teaching pendant 22 to further optimize updating via saving time as seen in Kinugawa (e.g., 0006 and 0008)).
As to claim 5, modified Ikeda with Kinugawa discloses further comprising causing a teaching operator to choose whether to carry out the teaching work based on the application program or not, when the application program is identified as not the first application program– (e.g., incorporate judgment step as seen in Kinugawa – See Kinugawa at least Fig. 4, Fig. 5,0006,  0085-0088, and associated text, into software updating of Ikeda for further allow an operator of a teaching pendant 22 to further optimize updating via saving time as seen in Kinugawa (e.g., 0006 and 0008)).
As to claim 6, modified Ikeda with Kinugawa discloses further comprising displaying a result of identifying whether the application program is the first application program or not, at a display unit provided in the terminal device (e.g., incorporate judgment step as seen in Kinugawa – See Kinugawa at least Fig. 4, Fig. 5,0006,  0085-0088, and associated text, into software updating of Ikeda for on a screen  and further allow an operator of a teaching pendant 22 to input and to further optimize updating via saving time as seen in Kinugawa (e.g., 0006 and 0008)).
As to claim 8, Ikeda discloses a robot system (see at least 0026) comprising: 
a robot; and a control device coupled to a terminal device storing an application program used for teaching work on an operation of the robot and program information corresponding to the application program– (e.g., software or application program store on the terminal or host for updating software or program of a robot control device of robot system;  teaching pendant 22  of Fig. 2– see at least 0002, 0003, Fig. 1, Fig. 2, and associated text); 
wherein the control device includes a memory configured to store computer-executable instructions and first information corresponding to a first application program and a processor configured to execute the computer-executable instructions so as to: acquire the program information from the terminal device(e.g., providing software or program update on the terminal or host for updating on the appropriate control device of robot system – see at least 0002-0004, Fig. 1, Fig. 2, and associated text).
It is to note that while Ikeda disclose providing software update from external terminal device or host to the control devices of robot system but Ikeda does not explicitly disclose; however, Kinugawa, in an analogous art, discloses compare the program information and the first information; and identify whether the application program is the first application program or not by the comparison– (e.g., updating software of  construction machine 56 (control device of robot) via information rewrite apparatus 50 (terminal device) via judgment step s35 (comparing) version number (first information) of the (construction machine 56) with version number (program information) of information rewrite apparatus 50 as such,
First, an inquiry signal is output from the number inquiry means 512 to the single construction machine 56, and the inquiry of the version number of control information stored in the memory 584 is carried out (Step S31). This inquiry is carried out after an apparatus number for specifying the single construction machine 56 out of a plurality of construction machines 56 is input from the input section 503 whereby the construction machine 56 designated by a call signal output from the call means 510 is called, and discrimination information transmitted from the construction machine 56 is collated by the ID collation means 511 accordingly.
Subsequently, version number information transmitted from the construction machine 56 through the base station 52 is received (Step S33). Judgement is made by the number collation means 513 if the version number received coincides with the latest version number (Step S35). Prior to the said judgement, control information of the latest version is read together with the version number from the recording medium mounted on the read apparatus 504 and stored in the RAM 509, and the version number stored in the RAM 509 is collated with the version number received.
Then, when the judgement is denied in Step S35, judgement is made that control information of the latest version is not taken into the construction machine 56, and control information of the latest version taken into the RAM 509 is transmitted by instructions from the transmission instructions means 514 (Step S37).
Thereafter, when updating of the latest version by control information is completed, whether or not the updating completion signal transmitted from the construction machine 56 is received is discriminated by a updating completion conformation means (Step S39). When this judgement is affirmed, the updating operation with respect to the construction machine 56 designated is terminated, whereas when the judgement is denied, one stands-by till the judgement is affirmed. When in Step S35, the judgement is affirmed, judgement is made that control information of the latest version has been already taken into the construction machine 56 designated to complete the updating operation with respect to the construction machine 56. Thereby, useless updating operation need not be carried out, and the updating operation can be carried out effectively. – See Kinugawa at least Fig. 4, Fig. 5,0006,  0085-0088, and associated text.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate judgment step as seen in Kinugawa into software updating of Ikeda for further optimize updating via saving time as seen in Kinugawa (e.g., 0006 and 0008).
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Kinugawa and in further view of Patel et al. (US 10193740 B1, hereinafter Patel).
As to claim 7, it is to note that modified Ikeda with Kinugawa does not explicitly disclose, but Patel, in an analogous art, discloses wherein a result of identifying whether the application program is the first application program or not is notified via a sound outputted from the terminal device – (e.g., Any event update by any of the applications running in a client terminal may be notified to a user in different ways such as an audible incoming call ringing sound, vibrations, notification beeps and other sounds, flashing display, etc. The various methods of notifying an event to a user are collectively referred herein as event notification alerts. – See Patel, at least col. 1: 38-44, with emphasis added).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Patel’s teaching into the  software updating of modified Ikeda with Kinugawa for further notifying update to an operator of a teaching pendant 22.
Conclusion
8.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Takano (US 7600119 B2) discloses data update program of robot system.
Sato (US 11016753 B2) discloses a flaw handling system that performs, when a flaw (e.g., a software bug) occurs in update-software of a robot.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192